UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: October 31, 2014 Date of reporting period: April 30, 2014 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT April 30, 2014 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholders, As of April 30, 2014, the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund (the “Fund”) was $20.27 per share.Total return (including a $0.50763 per share dividend) for the six months ended April 30, 2014 was 7.35%.This compares with a total return of 7.68% for the unmanaged Wilshire 5000 Total Market Index, and 8.36% for the S&P 500® Index for the same period. In the first half of the fiscal year, the Fund was fortunate enough to hold two of the top 20 performers in the S&P 500® Index for the period:Allergan, Inc. and SanDisk Corporation. Each produced a total return of better than 20 percent for the six months, with Allergan rising more than 80 percent after a buyout offer from Valeant Pharmaceuticals International, Inc. arrived at the end of April. Other top performers included tech names Microsoft Corporation and NetScout Systems, Inc. On the downside, FirstEnergy Corp. and Verizon Communications Inc. led a parade of weakness in the defensive/high yield sector, with negative total returns of 8% and 5%, respectively. Overall, performance for the first half of the fiscal year reflected steady (if unspectacular) bullishness on the part of investors. Annualized total return for the one year period ended April 30, 2014 was 17.13%, compared to 20.66% for the Wilshire 5000 Total Market Index and 20.44% for the S&P 500® Index.Annualized total return for the three years ended April 30, 2014 was 12.09%, compared to 13.50% for the Wilshire 5000 Total Market Index and 13.83% for the S&P 500® Index.Over the five year period ended April 30, 2014, the Fund’s annualized total return was 17.61%, while the Wilshire 5000 Total Market Index’s annualized return was 19.59% and the S&P 500® Index’s annualized return was 19.14%.Over the ten year period ended April 30, 2014, the Fund’s annualized total return was 7.03%, while the Wilshire 5000 Total Market Index’s annualized return was 8.34% and the S&P 500® Index’s annualized return was 7.67%.Since inception on December 31, 2001 through April 30, 2014, the Fund has produced a total return of 7.96% annualized (157.14% cumulative), compared to 7.10% annualized (132.98% cumulative) for the Wilshire 5000 Total Market Index and 6.20% annualized (110.04% cumulative) for the S&P 500® Index.The total annual gross operating expense ratio for the Fund is 1.51%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.The Fund imposes a 2.00% redemption fee on shares held for 180 days or less.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced.Performance figures reflect fee waivers in effect.In the absence of waivers, total returns would be lower. Last November we surmised that if the U.S. economy could muster enough forward momentum to allow the Federal Reserve Board (the “Fed”) to begin dialing back Quantitative Easing (“QE”), we might have a sustainable recovery on our hands. This, in turn, would allow us to continue to transition our portfolio away from the “Steady Eddie” type names in the telecommunication, insurance and cable arenas, and towards more economically sensitive businesses. Our optimism at the time was predicated on a recovery in corporate capital spending, which had been AWOL since the economic recovery began back in 2009. The intervening six months produced only minor progress on the scenario outlined above. Yes, the Fed has gradually reduced QE, with plans to Fort Pitt Capital Total Return Fund phase it out entirely by October of this year. But the U.S. economy remains moribund. New Year’s optimism about a break above the 3% gross domestic product (GDP) growth “ceiling” fizzled like a Roman candle in a snowbank. The first quarter of 2014 showed the weakest real growth since the initial quarter of 2011. Capital spending has been a dud as well, with corporate executives shortchanging investments in plant and equipment in order to fund billions in share buybacks. Overall, we’re little closer to a healthy, self-sustaining recovery than we were a year ago, yet corporate earnings, bond and stock prices continue to march upward. An ancient stock market aphorism states that stock prices climb a “wall of worry”. There clearly is plenty for investors to worry about, what with weak U.S. economic growth, Europe sinking further into deflation and Russia threatening a new neighbor seemingly every month. For our part, we wonder what will happen to financial asset prices if and when the holy grail of a steady, robust recovery is finally reached. Faster growth is not likely to be friendly to bond prices. On the flipside, stocks with a more cyclical flavor, such as energy and industrial names, could see further increases once a recovery really gets going. To sum up, our plans for transitioning the portfolio to a more cyclical profile have been delayed, but hopefully not derailed. A year ago, we thought we saw the elements of more rapid economic growth on the horizon.This potential has obviously faded in the interim. Once the monetary training wheels come off in October, we’ll be better able to see if the economy can continue to roll along unaided. In the meantime, we’ll keep a foot in both camps. Thank you for your continued support of our Fund. Charlie Smith Portfolio Manager Mutual fund investing involves risk; Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small and medium capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Wilshire 5000 Total Market Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance. It is not possible to invest directly in an index. This information is intended for the shareholders of the Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investment section of this report. The Fort Pitt Capital Total Return Fund is distributed by Quasar Distributors, LLC. 3 Fort Pitt Capital Total Return Fund ALLOCATION OF PORTFOLIO INVESTMENTS at April 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at April 30, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/13 – 4/30/14). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% per the operating expenses limitation agreement. Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 4 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) at April 30, 2014 (Unaudited) Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/13 4/30/14 11/1/13 – 4/30/14 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited) COMMON STOCKS – 84.96% Shares Value Apparel Manufacturing – 3.18% VF Corp. $ Chemical Manufacturing – 5.19% Allergan, Inc. Pfizer, Inc. Zoetis, Inc. Computer and Electronic Product Manufacturing – 10.62% SanDisk Corp. Texas Instruments, Inc. Xilinx, Inc. Credit Intermediation and Related Activities – 5.24% Bank of New York Mellon Corp. F.N.B. Corp. PNC Financial Services Group, Inc. Fabricated Metal Product Manufacturing – 2.43% Parker Hannifin Corp. Insurance Carriers and Related Activities – 6.26% Arthur J. Gallagher & Co. Erie Indemnity Co. – Class A Loews Corp. Machinery Manufacturing – 3.50% General Electric Co. II-VI, Inc.* Joy Global, Inc. Miscellaneous Manufacturing – 6.72% Medtronic, Inc. Rockwell Automation, Inc. Nonmetallic Mineral Product Manufacturing – 2.01% Headwaters, Inc.* The accompanying notes are an integral part of these financial statements. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at April 30, 2014 (Unaudited) COMMON STOCKS – 84.96% (Continued) Shares Value Paper Manufacturing – 3.11% Kimberly-Clark Corp. $ Petroleum and Coal Products Manufacturing – 3.20% BP PLC – ADR Primary Metal Manufacturing – 1.01% Matthews International Corp. – Class A Professional, Scientific, and Technical Services – 4.78% Amgen, Inc. NetScout Systems, Inc.* Publishing Industries (except Internet) – 6.15% CA, Inc. Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.04% The Charles Schwab Corp. Telecommunications – 7.25% AT&T, Inc. Verizon Communications, Inc. Windstream Corp. Transportation Equipment Manufacturing – 7.65% The Boeing Co. Honeywell International, Inc. Utilities – 4.62% FirstEnergy Corp. Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $26,908,128) The accompanying notes are an integral part of these financial statements. 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at April 30, 2014 (Unaudited) EXCHANGE-TRADED FUNDS – 4.25% Shares Value iShares iBoxx $ Investment Grade Corporate Bond Fund $ iShares MSCI Japan Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $2,086,395) SHORT-TERM INVESTMENTS – 11.89% Money Market Funds – 5.18% Goldman Sachs Financial Square Funds – Prime Obligations Fund – Institutional Class, 0.04%† Invesco STIC – Liquid Assets Portfolio – Institutional Class, 0.07%† Principal Amount U.S. Treasury Bills – 6.71% U.S. Treasury Bill, 0.05%, due 6/26/14+ $ TOTAL SHORT-TERM INVESTMENTS (Cost $6,205,428) Total Investments (Cost $35,199,951) – 101.10% Liabilities in Excess of Other Assets – (1.10)% ) NET ASSETS – 100.00% $ * Non-income producing security. † Rate shown is the 7-day annualized yield at April 30, 2014. + Rate shown is the discount rate at April 30, 2014. ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 8 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES at April 30, 2014 (Unaudited) ASSETS Investments, at market value (cost $35,199,951) $ Investments sold receivable Receivable for Fund shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Due to advisor Securities purchased Administration and fund accounting fees Audit fees Transfer agent fees and expenses Pricing fees Legal fees Custody fees Shareholder reporting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share+ $ + A charge of 2% is charged on the redemption proceeds of shares held for 180 days or less. The accompanying notes are an integral part of these financial statements. 9 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the six months ended April 30, 2014 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Custody fees (Note 4) Legal fees Chief Compliance Officer fees (Note 4) Other Shareholder reporting Trustee fees Pricing fees Total expenses before fee waiver Less: fee waiver from Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the April 30, 2014 Year Ended (Unaudited) October 31, 2013 OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies — 78 Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Net realized gains ) — Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed* ) ) Net increase in net assets resulting from capital share transactions Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase in Fund shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period * Net of redemption fees of $465 and $572, respectively. The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period For the Six Months Ended April 30, 2014 For the Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less dividends: Dividends from net investment income ) Dividends from net realized gains ) — Total dividends ) Redemption fees # Net asset value, end of period $ Total return1 %2 % Supplemental data and ratios: Net assets, end of period $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %3 % After expense reimbursement and waivers %3 % Ratio of net investment income to average net assets: Before expense reimbursement and waivers %3 % After expense reimbursement and waivers %3 % Portfolio turnover rate 5
